PD-1308-15
                              PD-1308-15                           COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                 Transmitted 10/2/2015 11:54:28 AM
October 2, 2015                                                    Accepted 10/2/2015 12:37:36 PM
                                                                                    ABEL ACOSTA
                          NO. PD-_________________                                          CLERK



   ALVIN VALADEZ, JR,                     §         IN THE COURT OF
   Appellant

   vs.                                    §          CRIMINAL APPEALS


   THE STATE OF TEXAS,                    §         AUSTIN, TEXAS
   Appellee

                       MOTION FOR EXTENSION OF
                   TIME TO FILE APPELLANT’S PETITION
                      FOR DISCRETIONARY REVIEW


   TO THE HONORABLE COURT OF CRIMINAL APPEALS:

          Now comes, Alvin Valadez, Jr., appellant in the instant cause, by and

   through undersigned counsel, Edward F. Shaughnessy, and files this

   Appellant’s Motion for Extension of Time to File Appellant’s Petition for

   Discretionary Review. In support of the instant motion the Appellant would

   show unto this Court the following:

                                         A.

          The appellant was charged by way of indictment in Guadalupe County

   with the offense of Possession of Heroin (1 to 4 grams)(Repeater) in cause

   number 134-1568-C. The appellant was convicted by a jury and sentenced

   by the jury to Life in confinement in the Texas Department of Criminal

   Justice. An appeal was pursued by the appellant to the Court of Appeals,
Fourth District, San Antonio. On September 16, 2015 that Court affirmed

the judgment of the trial court after rejecting the single point of error alleged

by the appellant. The appellant’s Petition for Discretionary Review is due to

be filed in this Court on or before October 16, 2015. The appellant would

respectfully request a thirty-day extension of time to file the Appellee’s

Petition for Discretionary Review with this Court. No previous requests for

an extension of time have been sought in this matter.

                                       B.

      The undersigned has been appointed to serve as a prosecutor pro tem

by the judge of the 290th District Court of Bexar County, Texas in the capital

murder cases pending against Conrad Ochoa and Baron Ochoa.                Those

matters are set for pre-trial on October 6, 2015

                                        C.

      The undersigned is in the process of compiling a proposed order on

behalf of the State of Texas in the case of Ex Parte Denise Crouch, a post-

conviction writ of habeas corpus pending in the 38th Judicial District of

Medina County, Texas.        That matter involved a contested evidentiary

hearing ordered by this Court.
                                       D.

      Counsel is in the process of compiling briefs in the following matters:

James Garza v. The State of Texas, cause no. 04-15-00456-CR; Benny

Cavazos Valverde v, The State of Texas, Cause No. 04-14-00338-CR; and

Richard Longoria v. The State of Texas, Cause No. 13-15-00173-CR.

                                       E.

      In addition the undersigned serves as a part-time Criminal law

Magistrate for the District Courts of Bexar County and as a Juvenile Referee

for the Juvenile Courts of Bexar County. Counsel will be serving in those

capacities during the upcoming days.



.
                         PRAYER FOR RELIEF

      Wherefore premises considered, the Appellant would request an

extension of time file the Appellant’s Petition for Discretionary Review in

the instant case until November 18, 2015.



                                     Respectfully submitted,

                                     /S/____________________
                                     Edward F. Shaughnessy, III
                                     Attorney for the Appellee
                                     206 East Locust Street
                                     San Antonio, Texas 78212
                                     SBN: 18134500
                                     Phone: (210) 212-6700
                                     Fax: (210) 212-2178
                                     Shaughnessy727@gmail.com
                      CERTIFICATE OF SERVICE

      I, Edward F. Shaughnessy, hereby certify that a copy of the instant
motion was served upon Christopher M. Eaton, attorney for the appellee, by
mailing the motion to 211 W. Court St. 3rd Flr. Seguin, Texas 78155 on the
_2_ day of October, 2015.

/S/______________________
Edward F. Shaughnessy, III
Attorney for the Appellee